Citation Nr: 0628774	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-04 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bursitis of the right hip.

2.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes planus (flat feet) disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Counsel



INTRODUCTION

The veteran had active service from February 1976 to February 
1983.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office and (RO) 
in Newark, New Jersey. Jurisdiction over the appeal has since 
been transferred to the Philadelphia, Pennsylvania, Regional 
Office (RO).

Because the veteran has disagreed with the initial ratings 
assigned for the right hip and bilateral flat feet 
disabilities, the Board has recharacterized the issues as 
listed on the title page.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

The veteran was notified of an August 2004 hearing before a 
hearing officer at the RO, but failed to report. She has not 
requested rescheduling of the hearing.  Therefore, the Board 
will proceed as if the hearing request has been withdrawn.  
See 38 C.F.R. §  20.704 (2005).

When last before the Board in October 2005, the Board 
adjudicated the issue of entitlement to service connection 
for bursitis of the left hip, and remanded the case for 
further development of the remaining issues of a higher 
initial rating for service-connected bilateral flat feet and 
bursitis of the right hip.


FINDINGS OF FACT

1.  The veteran's service-connected right hip disability is 
manifested by complaints of pain and tenderness with 
limitation of motion due to pain on movement of the hip; the 
degree of severity of the veteran's right hip bursitis does 
not more nearly approximate limitation of motion in flexion 
limited to 30 degrees than to 45 degrees.

2.  The degree of severity of the veteran's bilateral pes 
planus does not more nearly approximate severe than moderate 
impairment.
CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for bursitis of the right hip are not met.  38 
U.S.C.A. §1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.2, 
4.7, 4.40, 4.45, 4.59, 4.119 Diagnostic Codes 5019, 5251, 
5252, 5253, 5254 (2005).

2.  The requirements for an initial evaluation in excess of 
10 percent for bilateral pes planus disability have not been 
met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5276 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

During the pendency of the claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)] and the regulations implementing it 
were enacted, and are applicable to the appellant's claims. 
Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. See also 
38 C.F.R. § 3.159. Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the veteran in the development of her 
claim. 

In fulfillment of these requirements, the RO issued a VCAA 
development letters in November 2005 and March 2006, 
specifically addressing the veteran's claims of entitlement 
to higher initial rating for right hip bursitis and bilateral 
flat feet. These letters appropriately notified the veteran 
what VA would do and what the veteran must do in furtherance 
of her claims, and together with other documents on file 
informed her of evidence of record pertinent to her claim, as 
well as the need for her assistance in obtaining any further 
evidence in support of the claims. The November 2005 VCAA 
letter requested that the veteran supply information on 
medical providers who examined her, notified her of evidence 
still needed, and what she could do to assist with her 
claims, and what evidence she needed to substantiate her 
claims. The letters also informed the veteran that she should 
submit pertinent evidence in her possession that would 
further her claims. VA also informed the veteran that it was 
ultimately her responsibility to see that evidence was 
received in support of her claims, and she was notified to 
submit any additional evidence in support of the claims. 

The Court has held that the notice requirements in 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). In 
this instance, although the veteran was not afforded such 
notice prior to the initial June 2001 rating decision 
granting service connection of the 1998 claim and assigning 
the 10 percent rating that gave rise to the instant claim for 
a higher initial rating, that error was not prejudicial to 
the veteran's claim in this instance since, as discussed 
above, she was subsequently given ample notice and 
opportunity to remedy deficiencies in her downstream claims 
for higher initial ratings. The Court has recently held, in 
that regard, that an error is not prejudicial when the error 
does not affect the essential fairness of the adjudication. 
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

Additionally, during the pendency of the appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, herein Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between service 
and the disorder which is the basis of claim; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a claim 
for benefits, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if 
entitlement to benefits is awarded. Id. 

The Board finds no prejudice in this instance as the above 
notifications of the degree of disability and effective dates 
pertinent to the initial rating claims were adequately 
addressed in the March 2006 VCAA letter. Additionally, the 
November 2005 supplemental statement of the case also 
adequately informed the veteran of the evidence needed to 
substantiate the claims, the reasons for the continued denial 
and bases for denial of her claims. 

Additionally, the RO has obtained, or made reasonable efforts 
to obtain all records pertinent to the claim. The veteran's 
service medical records and post-service records of VA and 
private treatment are of record. The veteran has been 
afforded appropriate VA examinations, and she was scheduled 
for a hearing before a hearing officer at the RO in August 
2004, but failed to report. The Board remanded the case in 
October 2005 for further development. The veteran and her 
representative have also been provided with adequate 
opportunity to submit evidence and argument in support of the 
claims, and have done so. The veteran has not identified any 
outstanding evidence or information that could be obtained to 
substantiate the claim, and the Board is also unaware of any 
such outstanding evidence or information. The Board is 
satisfied that the RO has complied with the duty to assist 
provisions of the VCAA and the implementing regulations. 
Therefore, to decide the appeal would not be prejudicial 
error to the veteran. Bernard v. Brown, 4 Vet. App. 384 
(1993). 

II. Factual Background

Right hip bursitis

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability. The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.

The service medical records reflect that the veteran injured 
her hip in service while lifting a mattress. There was no 
evidence of fracture. Diagnosis was bursitis and chronic 
pain, right hip. As regards the veteran's flat feet, service 
medical records reflect complaints of painful arches and flat 
feet, with history of such on separation. The veteran was 
separated from service in 1983. Service connection was 
granted in a June 2001 rating decision, for bursitis of the 
right hip and bilateral flat feet, both disabilities were 
assigned a 10 percent rating effective from May 25, 1999. 

Post-service records reflect that on September 1999 VA 
examination, the veteran reported history of hip pain in 
service with diagnosis of bursitis. Pain was intermittent, 
and she had ultrasound therapy for the pain. The examiner 
reported that the left hip joint showed abduction to 45 
degrees, flexion to 100 degrees, and no change on repeated 
motion. X-rays of the hip and bilateral feet were not 
requested on the examination. Diagnosis was bursitis of the 
left hip joint. In a July 2000 addendum, the same examiner 
noted that the veteran's military records identified bursitis 
of the right hip, and not the left. He clarified that the 
correct diagnosis from the September 1999 VA examination 
should be bursitis of the right hip which the veteran 
clarified had been examined in September 1999. 

March 2001 VA examination reflects physical examination 
showing tenderness of the bursa of both hip joints. Range of 
motion showed flexion from 0 to 100 degrees, internal 
rotation 0-35 degrees, external rotation 0-25 degrees, 
abduction 0-45 degrees. Diagnostic impression was bursitis of 
both hips with no evidence of fatigability or incoordination. 
March 2001 radiology reports reflect routine examination of 
bilateral hips showing normal bones and joints, with 
radiologic impression of normal hips. 

On April 2004 VA orthopedic examination, the veteran was 
noted to ambulate independently without the help of a cane or 
a crutch. Her gait was stable. The examiner noted tenderness 
over the right hip. Range of motion of the right hip was 
flexion 0-100 degrees, internal rotation of 0-35 degrees, 
external rotation 0-10 degrees. 

VA outpatient treatment notes from 1999 through 2005 show 
complaints of bilateral hip pain, with a diagnosis of chronic 
bursitis of the hips. In various statements the veteran 
asserts that her right hip is more impaired than rated, and a 
higher rating is warranted.

Bilateral Flat Feet

On September 1999 VA feet examination, the veteran reported 
being a barber by occupation, requiring standing all day. She 
reported foot pain in service, and use of special shoes. 
Examination of the feet showed some arch and not entirely 
flat on weight bearing. There was no valgus angulation or 
pronation of either foot on weightbearing. Pain was felt on 
the bottom of the feet and was noted to be of 20 years 
duration. Diagnosis was chronic feet pain, cause unknown. 

March 2001 VA examination reflects complaints of foot pain 
bilaterally. The veteran reported receiving orthotics which 
were uncomfortable. On examination, both feet demonstrated 
mild loss of the great arch of the foot. There was no shift 
in the weightbearing line. There were no callosities or 
Achilles tenderness. There was no pronation deformity. 
Diagnosis was bilateral mild pes planus deformity of both 
feet with no evidence of fatigability or incoordination. 
Routine x-ray examination of both feet showed radiologic 
impression of normal bones and joints, and normal feet. The 
examiner noted that the veteran was prone for exacerbation, 
but the examiner was unable to predict the amount of 
dysfunction in the future.

VA outpatient treatment notes from June 1999 to February 2006 
reflect complaints of chronic flat feet pain. A VA outpatient 
treatment note dated in June 1999 reflects complaints of left 
foot pain radiating from the plantar surface to lateral 
aspect, worse on standing. 

The RO sent a notification letter dated in July 2004 advising 
of a scheduled hearing in August 2004 at the RO as requested, 
but the veteran failed to appear. 

In October 2005, the Board remanded the case for compliance 
with the notification requirements of the VCAA, and for re-
examination of the veteran's service-connected right hip and 
bilateral flat feet. In a November 2005 VCAA notification 
letter, the RO advised the veteran of the evidence required 
to substantiate her claims for increased initial ratings for 
the right hip and bilateral feet, and advised that 
examination may be necessary. The RO later initiated a 
request for examination of the veteran. However, a notation 
in the claims file shows that the veteran failed to appear 
for the examination. 

In a May 2006 supplemental statement of the case, the RO 
denied higher ratings. In a March 2006 VCAA notification 
letter, the veteran was advised of recent court precedent 
pertinent to the claims, and of the regulations governing the 
assignment of disability ratings and effective dates, as well 
as of the evidence necessary to substantiate her claims.

In a July 2006 Written Brief Presentation, and in various 
statements throughout the appeal, the veteran and her 
representative maintain that higher initial ratings are 
warranted for both disabilities.

III. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2005). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects the ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Preliminarily, the Board notes that further to the Board's 
October 2005 remand, the veteran was scheduled for VA 
examination to determine the current severity of her right 
hip and flat feet disabilities, but she failed to attend 
without explanation. She was also previously scheduled for a 
hearing in August 2004, but also failed to appear for the 
hearing. As the veteran failed to appear on any of these 
occasions, there is no reason to believe that she would 
appear if another attempt were made to afford her such an 
examination.  The Court has held that, "[t]he duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  
Under the circumstances, the Board finds that the VA has made 
adequate attempts to further develop the veteran's claims, 
and that adjudicating the claims on the current evidence of 
record is of no prejudice to the veteran given the above. See 
38 C.F.R. § 3.655. 

As regards a higher initial rating for the right hip, this 
disability is currently rated as 10 percent disabling under 
diagnostic code (Code) 5019.

Diagnostic Code 5019 (bursitis) instructs that the disability 
will be rated on limitation of motion of the affected part as 
degenerative arthritis. 38 C.F.R. Part 4 (2005). Diagnostic 
Code 5003 (degenerative arthritis) requires rating according 
to the limitation of motion of the affected joints, if such 
would result in a compensable disability rating. 38 C.F.R. 
Part 4. When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is assigned for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under this 
code. Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.

Limitation of motion of the hip joint is ratable under 
diagnostic codes for impairment of the thigh, and is 
evaluated under the rating criteria set forth at 38 C.F.R. § 
4.71a, Diagnostic Codes 5251, 5252, and 5253. Limitation of 
extension of the thigh to 5 degrees warrants assignment of a 
10 percent evaluation under Diagnostic Code 5251. There is no 
higher rating available under that code. Under Diagnostic 
Code 5252, limitation of flexion of the thigh to 45 degrees 
warrants assignment of a 10 percent evaluation. Limitation of 
flexion to 30 degrees warrants a 20 percent evaluation, and a 
30 percent evaluation is assigned where flexion is limited to 
20 degrees. Where flexion is limited to 10 degrees, a 40 
percent evaluation is contemplated.

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned. Where there is limitation of abduction to the 
point at which the claimant cannot cross her legs, a 10 
percent evaluation is also contemplated. Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion is lost beyond 10 
degrees.

Flail joint of the hip warrants an 80 percent disability 
rating. 38 C.F.R § 4.71a, Diagnostic Code 5254. However, this 
condition is not demonstrated in the present case. Neither is 
ankylosis of the hip which is evaluated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5250. 

Per Plate II, of 38 C.F.R. § 4.71 (2005), normal range of 
motion for flexion of the hip is 0 - 125 degrees, and normal 
range of motion for abduction of the hip is 0 - 45 degrees.

On review, the evidence of record reflects that range of 
motion of the right hip is consistently noted as flexion of 
0-100 degrees in VA examinations dated in September 1999, 
March 2001, and April 2004. Internal rotation is also 
consistent in March 2001 and April 2004 VA examinations at 0-
35 degrees, and external rotation even appeared to have 
ranged from 0-25 degrees in 2001 to 0-10 in 2004. Although 
abduction of the thigh was not measured in April 2004 VA 
examination, it remained constant and within normal limits at 
0-45 degrees in September 1999 and in March 2001. The veteran 
has consistently been seen for painful right hip joint 
associated with chronic bursitis.

These findings demonstrate that there has been some 
limitation of function of the right hip due to pain and 
tenderness as related by the veteran. However, the evidence 
does not show that the hip disability has so increased in 
severity to warrant a rating higher than the currently 
assigned 10 percent. Further, complaints of pain, tenderness, 
and functional loss are already contemplated by the rating 
assigned. Hence, in accordance with the rating criteria found 
at 38 C.F.R. Part 4, Diagnostic Codes 5019 and 5252 - 5255 
(2005), an evaluation higher than 10 percent is not 
warranted. Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the VA Rating 
Schedule does not require a separate rating for pain. 
Spurgeon v. Brown, 10 Vet. App. 194 (1997). 

As regards a higher initial rating for the service-connected 
pes planus (flatfeet), the Board notes that this disability 
is evaluated as 10 percent disabling pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5276, which provides that moderate, 
bilateral pes planus, with weight- bearing line over or 
medial to great toe, inward bowing of the tendo Achillis, and 
pain on manipulation and use of the feet warrants a 10 
percent evaluation. A 30 percent evaluation is assigned for 
severe, bilateral pes planus with evidence of marked 
deformity, pain on manipulation and use accentuated, 
indication of swelling on use and characteristic callosities. 
A 50 percent evaluation is assigned for pronounced, bilateral 
pes planus with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, and marked inward displacement 
and severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.

Having reviewed the evidence of record pertaining to this 
claim, the Board must conclude that a rating in excess of 10 
percent for the veteran's bilateral pes planus is not 
warranted. In this regard, the Board notes that the service 
medical records reflect treatment for painful arches and 
bilateral foot pain, with a diagnosis of flat feet on 
separation from service. Post-service private and VA 
treatment notes reflect continuing treatment for chronic foot 
pain associated with the bilateral pes planus, and that the 
veteran wears orthotics. Although the veteran has indicated 
that she has intermittent pain with prolonged standing in her 
job as a barber, the reported pain is consistent with the 
assigned evaluation. There is no evidence of swelling, marked 
deformity or characteristic callosities warranting a 30 
percent rating. In addition, none of the examinations of 
record, or outpatient treatment notes disclose any objective 
evidence of functional impairment in excess of that 
contemplated by the 10 percent rating assigned for moderate 
disability. In sum, the medical evidence demonstrates that 
the veteran's pes planus does not more nearly approximate the 
severe level of disability required for a higher evaluation 
than the moderate level of disability contemplated by the 
assigned 10 percent evaluation. As to whether the veteran's 
disabilities are currently more severe, this question remains 
unanswered as the veteran failed to appear for VA examination 
in 2006 or to respond to any of the RO's correspondence 
pertinent to the claims.

The Board has considered whether a higher rating is warranted 
under any other potentially applicable diagnostic code but 
has determined that the pes planus disability is most 
appropriately rated under Diagnostic Code 5276 and that a 
higher rating is not warranted under any other diagnostic 
codes.

Pertinent to both of the above disabilities, consideration 
has been given to assigning staged ratings; however, at no 
time during the period in question have the disabilities been 
shown to warrant ratings in excess of 10 percent in each 
case. See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered the benefit-of-the-doubt 
doctrine with respect to this matter, but finds that there is 
no approximate balance of positive and negative evidence such 
as to warrant its application. The medical evidence 
preponderates against the veteran's claims of entitlement to 
an initial rating in excess of 10 percent for bilateral pes 
planus or bursitis of the right hip.

Finally, in reaching the above determination, the Board 
considered whether the veteran's service-connected 
disabilities standing alone present an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2004); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). However, no evidence has been 
presented showing factors such as a marked interference with 
employment beyond that interference contemplated in the 
assigned ratings or frequent periods of hospitalization, due 
solely to the veteran's service-connected right hip bursitis 
and flat feet disabilities, so as to render impractical the 
application of the regular schedular standards. In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are not met.



ORDER

An initial evaluation in excess of 10 percent for bursitis of 
the right hip, is denied.

An initial evaluation in excess of 10 percent for bilateral 
pes planus (flat feet) disability, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


